Citation Nr: 0529462	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for undifferentiated somatoform disorder with 
depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from November 1995 to May 
1999.  He was discharged on account of a personality 
disorder.  

The veteran presented sworn testimony in support of his 
appeal during a hearing held at the RO by the undersigned 
Veterans Law Judge in March 2004.

The Board notes that during the March 2004 hearing, the 
veteran and his representative expressed disagreement with a 
denial of vocational rehabilitation benefits rendered by the 
VA.  Review of the veteran's vocational rehabilitation files 
reveals that he was provided with a letter in January 2003.  
The letter explained that the vocational rehabilitation 
office required that he complete at least six months of 
psychotherapy, stress management, and anger management 
therapy prior to his entering into a VA-sponsored vocational 
rehabilitation program.  He was informed that he should 
contact the vocational rehabilitation office after he had 
completed this therapy.  He was also informed that he had the 
option of appealing this denial of benefits determination and 
provided with a Notice of Appellate Rights form.  The veteran 
did not file an appeal with this denial, and it does not 
appear that he has sought psychotherapy, stress management, 
or anger management therapy either.  Based upon the length of 
time which elapsed between the January 2003 notice letter and 
the March 2004 hearing, the hearing testimony may not be 
considered a notice of disagreement with the January 2004 
denial.  See 38 C.F.R. § 20.302 (a notice of disagreement 
must be filed within one year of the date notice of the 
adverse decision is mailed); Tomlin v. Brown, 5 Vet. App. 355 
(1993) (oral statement during VA hearing, when later reduced 
to writing in the hearing transcript, constituted a valid 
notice of disagreement).


FINDING OF FACT

Since the initial grant of service connection, effective in 
May 1999, the veteran's service-connected undifferentiated 
somatoform disorder with depressive disorder has overall been 
manifested by reduced reliability and productivity. 
CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but not 
higher, for undifferentiated somatoform disorder with 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9421 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a disability rating greater than 30 
percent should be awarded for his service-connected 
undifferentiated somatoform disorder with depressive 
disorder.  He asserts that his impairment is greater than is 
reflected by the currently-assigned 30 percent disability 
rating.  In his March 2003 substantive appeal, he requested 
that a 70 percent disability rating be assigned effective as 
of his separation from service.

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A claimant must be informed 
of the evidence necessary to substantiate a claim, and of the 
claimant's and VA's respective obligations in identifying and 
obtaining different types of evidence, and be requested to 
submit any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim, of his and the VA's 
respective responsibility to identify and obtain such 
evidence, and he has been requested to submit any evidence 
supporting his claim to the VA in a letter dated in May 2003.  
He was informed of the laws and regulations governing his 
claims as well as the substance of the regulations 
implementing the VCAA in a Statement of the Case provided in 
January 2003.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that a statement from the veteran's 
herbalist, VA medical records and VA vocational 
rehabilitation records have been obtained in support of his 
claims, and that he has been provided with four VA medical 
examinations pertaining to the disability at issue.  The 
veteran and his representative have submitted additional 
argument.  

We note that in the veteran's substantive appeal, he stated 
that he had sought VA treatment from the VA Medical Center in 
Loma Linda, California, and from the VA outpatient clinic in 
Palm Desert, California.  While the claims file contains 
records from Loma Linda, there are none from Palm Desert 
available for review.  However, because he was receiving 
treatment from Palm Desert concurrently with treatment from 
Loma Linda, and because he has not sought medical treatment 
from the VA at all since the year 2001, the Board is of the 
opinion that the delay involved in obtaining these records is 
unwarranted.  The medical evidence reflecting the time frame 
between 1999 and 2001 appears to be quite comprehensive and 
it is likely that additional records from the same time frame 
would reflect the same symptomatology and findings which are 
already available for review in the claims file.  Thus the 
Board concludes that there is no reasonable possibility that 
obtaining these records would aid the veteran in 
substantiating his claim.

At the time of the veteran's hearing on appeal in March 2004, 
the VA's responsibilities in this regard were discussed and 
he executed a written waiver of "any defect in the notice 
and timing in the VCAA notice."

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for undifferentiated somatoform disorder 
with depressive disorder was granted in a June 2000 rating 
decision based upon information in the veteran's service 
medical records and the reports of two VA medical 
examinations conducted in September 1999, which reflect a 
diagnosis of undifferentiated somatoform disorder with 
depressive disorder.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for undifferentiated 
somatoform disorder with depressive disorder following the 
initial award of service connection for this disability, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition to avoid pyramiding, or the evaluation of the same 
disability under various diagnoses.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. §§ 4.14, 4.126(d).

Under the governing regulatory criteria, mental disorders are 
rated under a "General Rating Formula for Mental 
Disorders."  38 C.F.R. § 4.130.  Somatization disorder is 
given the Diagnostic Code of 9421.  The relevant provisions 
of the General Formula are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Other symptoms, and the effect of those symptoms on 
the claimant's social and work situation, must also be 
considered.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002). 

The report of an August 1999 VA psychological examination 
concludes with diagnoses of undifferentiated somatoform 
disorder; depressive disorder, not otherwise specified; 
schizotypal personality disorder; and a history of multiple 
somatic symptoms of unknown etiology.  The examining 
psychologist assigned a Global Assessment of Functioning 
Score of 60, with 60 being the highest over the past year.  
In the discussion of these diagnoses, the psychologist noted 
that the schizotypal personality disorder will have the 
impact of affecting the veteran's own interpretation of the 
symptoms and treatment options, which will make effective 
resolution of his disability more challenging.  

Review of the report of a September 1999 VA medical 
examination reveals that the examiner spent a significant 
amount of time reviewing the veteran's service medical 
records and summarizing them for the report.  The examination 
also included testing:  an upper gastrointestinal series and 
small bowel follow-through; visualization of the kidneys, 
urethra, and bladder; urinalysis; and blood tests.  With the 
exception of some calcium oxalate crystals in the urine, and 
some hyperbilirubinemia, all the test results were within 
normal limits.  

After extensive discussion and analysis of the inservice 
medical findings and the examination results, the examiner 
concluded that the veteran's right lower quadrant abdominal 
pain is of musculoskeletal abdominal wall origin probably 
related to strain during exercise and not a disease of any 
major intra-abdominal organ.  The examiner concluded that 
there was no disability resulting from this condition, 
however.  

The examiner noted that the service medical records included 
a single finding of hepatosplenomegaly in service on a 
computed tomography scan.  After reviewing all the medical 
evidence, however, the examiner concluded that the scan 
results must have been in error, since no other physician had 
ever found any hepatosplenomegaly and it was not present upon 
clinical examination at that point, either.  

With regard to the elevated levels of bilirubin, the examiner 
identified Gilbert's Syndrome as the cause of these test 
results.  He then explained that Gilbert's Syndrome is not a 
disease, but a physiologic mild hyperbilirubinemia due to 
transport mechanisms at the level of the hepatocyte that 
would not cause pain and does not cause any liver impairment, 
either acutely or chronically.  

As to the mild hematuria, the examiner noted that the 
previous testing had ruled out kidney stones as a possible 
cause.  He described the hematuria as asymptomatic and 
additionally noted that because the kidneys are outside of 
the right lower quadrant, that the hematuria could not be 
related to the cause of the veteran's right lower quadrant 
pain complaints.

Review of the post-service VA treatment records reveal that 
the veteran underwent a number of tests and studies based on 
various physical complaints.  For example, testing in April 
2000 done in response to complaints of headaches revealed the 
presence of a small capillary hemangioma.  At a follow-up 
appointment with a neurologist in May 2000, the neurologist 
noted that "This small lesion is not likely causing any form 
of effect and would generally consider simple observation.  
It is in an eloquent area, at risk for complication during 
removal."  

Review of VA psychological treatment records reflects that in 
June 2000, the veteran reported that he struggled with 
periodic suicidal ideation and homicidal ideation, and that 
he isolated himself all the time.  He was not working and 
said that if he obtained work, he would kill himself or 
someone else.  He was specifically directed not to seek out 
work and he contracted with the care provider not to harm 
himself or anyone else for the next four weeks.  

The hemangioma apparently progressed to warrant the 
description of "cavernous" in August 2001.  At that time, 
he was offered the option of undergoing surgery.  However, 
after weighing the various risks, the veteran decided to wait 
and monitor the situation.  No further medical evaluation of 
this situation is reflected in the records available for 
review in the claims file.

During a May 2002 VA psychiatric examination, the veteran 
reported that he had stopped going for medical treatment from 
conventional doctors because he was frustrated with the 
varying diagnoses and also with being told that there was 
nothing wrong with him.  He said he continued to have the 
pain in his right lower quadrant area.  When asked about his 
mental health status and symptoms, the veteran stated that he 
gets depressed, sad, and angry easily, with mood swings three 
or four times a week.  He said he was easily frustrated and 
easily angered.  He reported that he worked four hours a day 
as a health care provider for his wife, but that they did not 
live together because he didn't get along with other people.

The examiner noted that there was no evidence of impairment 
in the veteran's thought processes or communication, but that 
his thought processes were preoccupied with somatic 
complaints, particularly pain in the right lower quadrant.  
The examiner noted that ritualistic behavior interfered with 
the veteran's routine activities but that there were no 
irrelevant, illogical, or obscure speech patterns  apparent 
during the examination.  The veteran's mood was described as 
a combination of anxiety and depression, with impaired 
impulse control, irritability, sleeping impairment, and 
outbursts of anger.  The examiner rendered a diagnosis of 
somatization disorder, noting that previous diagnoses had 
included depressive disorder as well, but this examiner felt 
the veteran's main problem was his somatization disorder and 
that the preoccupation on his right lower quadrant pain was 
part of the somatization disorder.  A Global Assessment of 
Functioning Score of 59 was assigned.

In his written statements and hearing testimony, the veteran 
indicated that he had been receiving relief from his physical 
problems from a herbalist.  In a March 2002 statement, the 
owner of the store where the veteran obtains his herbal 
remedies stated that he and his staff do not diagnose or 
treat medical conditions, and thus do not keep records of 
their clients' symptoms or purchasing history. 

In the veteran's substantive appeal, which was received by VA 
in March 2003, he indicated that the year 2000 was a low 
point for him from a mental health standpoint.  He described 
himself as being unable to assist his wife or himself in 
their daily needs at this time.  He stated that he lived in a 
shed to help maintain his self-control for five months in 
early 2000.  After he started seeing the herbalist in 
November 2000 and regained his sense of well-being to the 
point where he resumed working as a health care provider for 
his wife in February 2001.  He stated that as of March 2002, 
he felt he was able to start the process of returning to 
gainful employment through the VA vocational rehabilitation 
service, but that the VA had told him he was not worth the 
risk of training due to their assessment that he could not 
hold full-time employment.  He concluded his written argument 
by requesting a "70 percent or higher due to not being able 
to work or adapt to any normal regular work like 
situations."

Review of the veteran's VA vocational rehabilitation file 
reveals a slightly different set of facts than those reported 
by the veteran.  He initially contacted the vocational 
rehabilitation service in April 2002.  Following an intensive 
vocational assessment class, the vocational evaluation 
specialist expressed concerns about the veteran's physical 
abilities to handle full-time work, especially in light of 
the fact that he was not receiving medical treatment, but 
relying solely upon herbal supplements.  The specialist also 
expressed concerns about his psychiatric status, especially 
in regards to his defensiveness and resistance to suggestions 
made by the vocational experts, and what was perceived as his 
lack of trust in the VA system.  

The veteran was provided with medical and psychological 
evaluation in response to these concerns.  The medical doctor 
who examined him in July 2002 rendered diagnoses of "history 
of somatoform disorder" and "history of major depression," 
and concluded that at that point in time, there were no 
obvious reasons to suspect the veteran would not be able to 
participate in training.  

The report of an October 2002 psychological evaluation 
conducted at the behest of the vocational rehabilitation 
service reflects that the psychologist expressed some concern 
about the veteran's personal hygiene in relationship to his 
ability to find and hold a job.  Following testing and the 
clinical interview, the psychologist rendered diagnoses of 
undifferentiated somatoform disorder, by history and by 
current evaluation, and "rule out personality disorder 
(consider obsessive-compulsive personality traits, schizoid 
personality features, and narcissistic personality 
features)."  The psychologist recommended that the veteran 
undergo a current medical examination and begin appropriate 
medical treatment for any actual health problems.  The report 
concludes with the following statement:  "Although [the 
veteran] has the potential to benefit from vocational 
rehabilitation, I do not believe he is ready to undertake 
this activity at the present time.  He appears to have poor 
insight regarding his functioning and also how he may be 
viewed by others."  

As noted above, the vocational rehabilitation service 
informed the veteran in a January 2003 letter that while he 
was not being approved for vocational rehabilitation services 
at that time, he was viewed as a potentially-feasible 
candidate for future rehabilitation.  The letter explained 
that the vocational rehabilitation office required that he 
complete at least six months of psychotherapy, stress 
management, and anger management therapy prior to his 
entering into a VA-sponsored vocational rehabilitation 
program.  He was informed that he should contact the 
vocational rehabilitation office after he had completed this 
therapy

During the March 2004 hearing on appeal, the veteran 
testified that he has not received any medical or 
psychological treatment since 2000.  He also testified that 
he was working approximately 18 hours a week building 
computers and that he had separated from his wife.  He stated 
that he tries to avoid crowds, and that except for driving to 
the hearing, he had not driven in over six months.  He 
further testified that he had attempted to get counseling 
appointments at the Loma Linda VA, but that he was refused 
treatment by that facility.  

With regard to the veteran's testimony that he was refused 
treatment by the Loma Linda VA, we note that the claims file 
does not contain records which confirm or deny this 
statement, as the hospital administration records normally 
have little relevance to the adjudication of benefit appeals 
and are not usually included in the claims file.  However, he 
had previously been receiving treatment from that facility, 
as evidenced by the treatment records through 2001 which are 
available for review.  Furthermore, we note that as a veteran 
with a 30 percent disability rating, he is eligible to enroll 
in the VA healthcare system.  Once enrolled, he is eligible 
to receive inpatient and outpatient mental health care, among 
other services such as medical and surgical care, as well as 
prescription drug benefits.  38 C.F.R. §§ 17.36, 17.38.

Assigning a disability rating for the time period between May 
1999 and the present time involves a longitudinal review of 
the evidence of record for this entire time frame.  During 
the first several years, from 1999 through 2001, the record 
is reasonably complete, and reflects that the veteran was not 
working, except to care for his wife, and was receiving 
medical and psychological treatment from the VA.  After 2001, 
the record contains the report of the May 2002 VA psychiatric 
examination, the reports generated by the VA vocational 
rehabilitation service, and the veteran's March 2004 hearing 
testimony.  

The two Global Assessment of Functioning Scores which have 
been assigned to the veteran, 60 in August 1999 and 59 in May 
2002, reflect overall moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers), according to the American Psychiatric Association's 
Diagnostic and Statistical Manual-IV.  38 C.F.R. § 4.130.

Upon consideration of the entire evidence of record, the 
Board concludes that a disability rating of 50 percent under 
the General Rating Formula for Mental Disorders more nearly 
approximates the veteran's overall level of impairment during 
the time period at issue.  

In selecting this rating, we bear in mind the apparent ups 
and downs in his overall functioning over the six year 
period.  During this time, he separated and reunited with his 
wife several times, underwent extensive medical investigation 
of his physical complaints and his somatic complaints, worked 
on and off as his wife's health care provider, was entirely 
unemployed, and recently, has been working 18 hours a week 
building computers.  Psychologically, he went through a low 
period in 2000, when he described himself as living in a 
shed, and when he contracted with a VA psychologist not to 
hurt himself or anyone else.  Different medical professionals 
have evaluated him differently throughout the time period.  
For example, in June 2000, he was advised not to seek out 
work due to the risk of harm to himself or others.  In July 
2002 a medical doctor felt that the veteran could participate 
in vocational training, while the October 2002 psychologist 
felt that he was not ready to undergo training, as he needed 
further medical and psychological care.  Additionally, we 
note that he has not been taking prescription medication for 
psychological symptoms and has managed without any 
professional psychiatric help for the past several years.  

Because governing regulations require the VA to emphasize the 
effect of a mental disorder upon industrial impairment, we 
note that the veteran maintained part-time work for most of 
the time period at issue.  Combined with the above-noted 
physicians' assessments, this picture appears most compatible 
with the reduced reliability and productivity described in 
the criteria for a 50 percent disability rating.  His social 
adaptability appears to fall within the 50 percent criteria 
as well, in light of the various assessments given throughout 
the record.  

Although there is a physical component of the veteran's 
somatization disorder which is important to recognize, the 
Board chooses to assign a rating under the Diagnostic Code 
9421, somatization disorder, to represent the dominant aspect 
of the disability and so as to avoid pyramiding of his 
disability rating.  Similarly, as the weight of the medical 
evidence shows that the somatization disorder is the dominant 
part of the veteran's somatization disorder with depressive 
disorder, Diagnostic Code 9421 is chosen to represent the 
dominant aspect of this complex disability.

We conclude that the veteran's symptoms are not of such 
severity as to warrant a 70 percent disability rating or 
higher.  While he may have had an acute exacerbation when he 
was reduced to living in a shed, he has also had periods of 
greater functionality, such as when he completed the 
vocational rehabilitation assessments.  Thus, on balance, the 
Board concludes that the 50 percent disability rating is most 
appropriate.  To this extent, the veteran's appeal is 
granted.  The preponderance of the evidence is against the 
assignment of a disability rating in excess of 50 percent.  
To this extent, the veteran's appeal is denied.


ORDER

A disability rating of 50  percent is granted for 
undifferentiated somatoform disorder with depressive 
disorder, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


